Title: To George Washington from George Mercer, 17 February 1760
From: Mercer, George
To: Washington, George



Dear Colonel
Winchester Feby 17th 1760

I have just received a Letter from Bullitt wrote in his own Style, concerning my Application for the Surveyor’s Place on the Ohio, affirming that I was told, “when I applyd thro. Washington to the Commissary, that the Place was engaged to him” this you know to be false, and I am sure he never heard so; you may well remember our Conversation on the Occasion, in going down to the Capitol, We both guessed, there had been some Kind of Promise, but agreed that it was right for Me to wait on the Commissary again next Day as he had directed Me.
Bullitt has wrote Me the Place is to be divided and each of Us to have a District; he has already fixed on his, & writes Me for my Approbation of it, tho. at the same Time he says, “this I believe you may readily agree to, as I have got an Order entered by the Socioty of the College nigh to that Purpose”—I need write Nothing to convince you of the Modesty of a Man you know so well, yet if youl give Me Leave I’ll beg your Patience to read the Proposal he has made Me in his own Words—“&ca as prior in Application expect for my Department all the Lands from a Line run from the Head of the Potomack, to the Head Spring of the Cheat River thence down the Channel of said River to Pittsburg, including all the Land from said Line & River to the Bound of the Northern Neck, Maryland & Pennsylvania—and on the North Side of the Ohio, to go the Channel of said River down to the Wabash, thence up that, to Lake Erie, including all the Land between said River and New England, then youl have all the Land South West of Monongahela to Carolina and on the other Side the Wabash, as far as Virga extends, this I believe you may readily agree to, as I have got an Order entered by the Socioty of the College, nigh to that Purpose” but by Way of Conclusion farther adds—“In case the

British Plantations are not extended over the Ohio, these are not to be the Bounds of our Division.”
Now Dear Sir I woud beg the Favor of you to be my Friend on this Occasion, as Bullitt is to be down at the Assembly to direct them what to do, (Kennedy says) no Doubt he will endeavor to get the Affair settled as he thinks proper, indeed he has wrote Me that he expects Me down then for that Purpose—My Business calls Me to Phila., it is impossible I can attend, nay coud I, I woud still ask you for this Kindness on my Behalf—The least I think I can expect if the office is to be divided between Us, that I shoud have a Vote on the occasion, as well as Bullitt, for from the Acquaintance I have with that Man, I dont think his Abilities or any Thing else, entitle him to a Superiority over Me, indeed I shoud think myself capable of any Meanness, were I to submit to be under his Direction in any Particular—Stephen is to be down at the Assembly too, not only to direct Them, but also to back Bullitt—he rubs his Hands, shrugs his Shoulders, and says he knows if Tom gets the Place he will serve a Friend—Tho. I was once very easy about this Affair, I cant say now but it woud give Me the greatest Joy imaginable to disappoint these mighty Schemers—they are to have all the best Land on the Ohio &c. in Partnership—The Plan has been long concerted, and they already think Themselves absolute Proprietors—tho. Ill be crucified if they’ll leave the two Men to themselves, if ever they describe its Bounds and Situation by Chain & Compass.
I have wrote Bullitt that he may depend I’ll do all I can, to have at least a Refusal of a Place, as well as himself, & that I shoud beg the Favor of my Friend Washington’s Assistance—It woud vex Me much to be disappointed in any Thing I attempted by him & his Friend Stephens. I shall also write the Commissary on this Occasion.
I beg Pardon for using this Freedom with You, and after so much upon my own Affairs, allow Me Sir to assure you, that it will give Me Pleasure to oblige You, in every Particular, where my Situation in Life may afford an Opportunity. You may depend upon my utmost Care in executing the orders you have already favored Me with in Regard to your Man, I expect to be called from hence every Hour, and shall return again as soon as possible.
Do you not think it will be proper to put the Council in Mind

of our Memorial concerning the Land? I coud wish the Point were settled.
There is a Report here of Montreal being taken by Genl [William] Johnson with his Indians, it comes from Pittsburg, and as We are told here was brought there by a Mohawk Indian whom Johnson sent with the News to General Stanwix.
My best Compliments wait on Mrs Washington and I am Dear Sir Your obliged & obedient humble Servant

Go: Mercer

